A fair interpretation of the evidence supports the hearing court’s finding, largely one of credibility, that the notary signature under the jurat purporting to certify defendant’s acknowledgment of the subject agreement is a forgery (see Thoreson v Penthouse Intl., 80 NY2d 490, 495 [1992]). Such evidence includes the notary’s testimony that the subject signature is not hers, and the obvious differences between the subject signature and the same notary’s admittedly genuine signature under the jurat certifying plaintiffs acknowledgment. Absent a proper written acknowledgment, the parties’ postnuptial agreement is unenforceable (Domestic Relations Law § 236 [B] [3]; Matisoff v Dobi, 90 NY2d 127, 137-138 [1997]). It does not avail plaintiff to argue that defendant ratified the agreement through word or conduct (see id. at 131, 133-134). Concur—Tom, J.P., Friedman, Nardelli, Catterson and Moskowitz, JJ.